DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
Response to Amendment
Applicant did not amend currently pending claims 1-14 in the response filed 02/11/2022.
Claims 1-14 are currently pending.
Response to Arguments
Applicant's arguments filed 02/11/2022 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. 
The Applicant specifically argues that the prior art of Kazerounian (US 20150005686) does not teach the limitation of “the compression spring is configured to provide a flexion torque between the thigh link and the shank link during the second range of flexion motion of the thigh link relative to the shank link…”. The Examiner disagrees and asserts that the “compression spring” of Kazerounian (piston damper 124 having a spring-loaded sliding support with a dampening structure 131 that is a spring, [0051]) would be able to provide the claimed flexion torque when the thigh link and shank link are going through flexion movements during when the device is in use (see claim 1 discussion below- discusses that as the knee is flexed during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force- thus a force imparted by the compression spring or piston damper 124 as a result of flexion). Within the known art and evidenced by MW components (see attached NPL), a “compression spring” is understood in the art to be a helical or coiled spring which imparts a continuous force to resist compression (MW Components- page 1). Although the Applicant also discusses that a compression spring would impart only a continuous extension force or torque, the Applicant’s recitation of the “spring” to specifically be a “compression spring” would not allow the instant invention to impart the claimed “flexion torque” and have the invention function as intended. Thus, based on the broadest reasonable interpretation of the Applicant’s invention, the torque claimed is broadly being interpreted to be formed by a resulting motion as it is known in the art that torque is reliant on a rotational motion (see attached Thoughtco.com NPL- page 1). The Examiner suggests that the Applicant better specify what specific type of spring is intended to be used in the claimed invention as the currently recited compression spring would not quite be able to function as instantly claimed, wherein this is further supported by the Applicant’s own arguments that a compression spring would only impart an outward or extending force (Remarks- pages 6 & 7)- thus contradicting the Applicant’s own claimed invention.
Thus, the prior art rejections of the claims have been maintained based off broadest reasonable interpretation of the invention and have been re-incorporated into this action below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0005686A1 to Kazerounian, et al.. (With extrinsic evidence provided by Merriam Webster Dictionary, https://www.merriam-webster.com/dictionary/shank, see attached NPL). 
Regarding claim 1, Kazerounian, et al. discloses an artificial knee configured to be worn by a person (knee orthosis device, title), the artificial knee comprising: 
a thigh link configured to move in unison with a thigh of the person (first link 108 extends from the knee joint 105 to the thigh of the patient and follows the movement of the thigh, Fig 1, p. [0045-0049]);
a shank link configured to be rotatably coupled to the thigh link (third link 112 is located next to the patients knee and upper shank of the leg, third link 112 is rotatably coupled to first link 108 at joint 116, Fig 1, p. [0045-0049]), and 
a compression spring (piston damper/shock absorber 124 can be a spring-loaded sliding support with a dampening structure 131 that is a spring, Fig 1, p. [0051]) rotatably coupled to the thigh link at a first end of the compression spring (piston damper/shock absorber 124 has a first end that is rotatably connected to the first link 108 at joint 126, Figs 1 and 10-11, p. [0051, 0068-0069]), the compression spring configured to be coupled to the shank link at a second end of the compression spring (piston damper/shock absorber 124 has a second end that is coupled to a third link 112 via fourth link 114, Fig 1, piston damper 124 is coupled to fourth link 114 at joint 128 and fourth link 114 is coupled to the third link 112 at joint 118, additionally although not shown piston damper 124 can be positioned between any two moving links or parts that have relative motion, i.e. the piston damper can extend between the first link 108 and the third link 112, p. [0045, 0051, 0068-0069]),
wherein the compression spring is configured to provide an extension torque between the thigh link and the shank link during a first range of flexion motion of the thigh link and the shank link relative to each other (as the knee is extended during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also extend to follow the movement of the leg, when the patient fully extends the leg, such as during extension associated with a stance position, the first rod 130 of piston damper/shock absorber 124 can be extended out of the second rod 132 to a maximum distance and the piston damper 124 can impart a maximum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 10, p. [0051, 0068-0071]),
the compression spring is configured to provide a flexion torque between the thigh link and the shank link during a second range of flexion motion of the thigh link and the shank link relative to each other (as the knee is flexed during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 11, p. [0051, 0068-0071, 0003, 0011-0012, 0063-0065]), and
	the compression spring being configured to provide no torque between the thigh link and the shank link after a completion of the second range of flexion motion between the thigh link and the shank link relative to each other (the knee is flexed during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, when the patient fully bends the knee, i.e. flexion, the piston damper 124 can impart a minimum supporting force such that the knee can swing freely which corresponds to the second range of flexion motion, i.e. the swing phase in the gait cycle, p. [0051, 0068-0071, 0003, 0011-0012, 0063-0065]), and allowing the thigh link and the shank link to extend relative to each other to reach a beginning of the first range of motion (as the swing phase of the gait cycle ends the knee goes from flexion back towards extension and starts the stance phase of the gait cycle all over again, as such when the leg is transitioning from flexion to extension the first link 108 and the third link 112 rotate relative to each other so as to follow the movement of the leg, p. [0051, 0066-0071, 0003, 0011-0012, 0063-0065]). 
Regarding claim 2, Kazerounian, et al. discloses the invention as applied to claim 1 above. Kazerounian, et al. further discloses wherein the compression spring is configured to generate a force that passes through a coupling location of the thigh link relative to the shank link during a stance phase (an extension force is imparted by the piston damper 124 on the first link 108 and third link 112 at the joint 116 during the extension phase of the gait cycle as the knee is extended, as the knee is extended the first link 108 and the third link 112 being rotatably hinged together also extend to follow the movement of the leg, when the patient fully extends the leg, such as during extension associated with a stance position, the first rod 130 of piston damper/shock absorber 124 can be extended out of the second rod 132 to a maximum distance and the piston damper 124 can impart a maximum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 10, p. [0051, 0068-0071]).
Regarding claim 3, Kazerounian, et al. discloses the invention as applied to claim 1 above. Kazerounian, et al. further discloses wherein the compression spring is further configured to: resist flexion of the thigh link relative to the shank link during a first range of motion of the thigh link and the shank link relative to each other (a flexion resistive force is imparted by the piston damper 124 on the first link 108 and third link 112 during the extension phase of the gait cycle as the knee is extended, as the knee is extended the first link 108 and the third link 112 being rotatably hinged together also extend to follow the movement of the leg, when the patient fully extends the leg, such as during extension associated with a stance position, the first rod 130 of piston damper/shock absorber 124 can be extended out of the second rod 132 to a maximum distance and the piston damper 124 can impart a maximum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 10, p. [0051, 0068-0071]); and encourage flexion of the thigh link relative to the shank link during a second range of motion of the thigh link and the shank link relative to each other (a flexion force is encouraged by the piston damper 124 on the first link 108 and third link 112 during the flexion phase of the gait cycle as the knee is bent, as the knee is flexed during the phase of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 11, p. [0051, 0068-0071]).
Regarding claim 4, Kazerounian, et al. discloses the invention as applied to claim 1 above. Kazerounian, et al. further discloses wherein the shank link is configured to move in unison with a shank of the person (third link 112 is part of the central mechanism 102 which is located next to and extends below the knee of the wearer and faithfully follows the knees natural motion during gait, Figs 1-3, p. [0044-0046]; Merriam Dictionary defines shank as “the part of the leg between the knee and the ankle in humans, see attached NPL, definition 1a).
Regarding claim 5, Kazerounian, et al. discloses the invention as applied to claim 1 above. Kazerounian, et al. further discloses wherein the compression spring is configured to generate a force that passes through a coupling location of the thigh link relative to the shank link during the motion of the thigh link relative to the shank link (a flexion force is encouraged by the piston damper 124 on the first link 108 and third link 112 at joint 116 during the flexion phase of the gait cycle as the knee is bent, as the knee is flexed during the phase of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 11, p. [0051, 0068-0071]).
Regarding claim 6, Kazerounian, et al. discloses the invention as applied to claim 1 above. Kazerounian, et al. further discloses wherein the artificial knee further comprises:
a follower link (fourth link 114, Fig 1, p. [0045-0049]), wherein the compression spring is coupled to the shank link at the second end via the follower link (piston damper/shock absorber 124 has a second end that is coupled to a third link 112 via fourth link 114, fourth link is rotatably coupled to the piston damper 124 at joint 128 and rotatably coupled to the third link at joint 118, Fig 1, p. [0045, 0051, 0068-0069]) such that the thigh link, the shank link, the follower link, and the compression spring form a four bar linkage having rotary joints (as the first joint 108, third joint 112, fourth joint 114, and piston damper 124 are all rotatably coupled to each other at their respective joints they form a four bar linkage system, Figs 1 and 10-11, p. [0045-0049, 0068-0069]), and
a constraint (resistive element 138 including coupler 144, Figs 1 and 6-11, p. [0053, 0058-0064]) configured to constrain a motion of the follower link relative to the shank link during the first range of motion and the second range of motion of the thigh link and the shank link relative to each other (during the extension phase of the gait cycle the resistive element 138 limits the movement of the fourth link 114 relative to the third link 112 (Figs 6-7 show the extension phase of the gait cycle, there is no movement between the fourth link 114 and the third link 112 at their connecting joint 118), during the flexion phase of the gait cycle the resistive element 138 limits the movement of the first link 108 and the third link 112 relative to each other (Figs 8-9 show the flexion phase of the gait cycle, there is no movement between the first link 108 and the third link 112 at their connecting joint 116), p. [0058-0064]).
Regarding claim 7, Kazerounian, et al. discloses the invention as applied to claim 6 above. Kazerounian, et al. further discloses wherein the constraint is configured to block the motion of the follower link near a singular point, wherein the singular point is a point where the compression spring and the follower link are in line with each other (when the piston damper 124 and the fourth link 114 are aligned along the same vertical axis as each other, the resistive element 138 is in the extension phase of the gait cycle and therefore blocks the motion of the fourth link 114 relative to the third link 112, Figs 1 and 6, p. [0058-0064]).
Regarding claim 8, Kazerounian, et al.  discloses an artificial knee configured to be worn by a person (knee orthosis device, title), the artificial knee comprising: 
a thigh link configured to move in unison with a thigh of the person (first link 108 extends from the knee joint 105 to the thigh of the patient and follows the movement of the thigh, Fig 1, p. [0045-0049]);
a shank link configured to move in unison with a shank of the person (third link 112 is part of the central mechanism 102 which is located next to and extends below the knee of the wearer and faithfully follows the knees natural motion during gait, Figs 1-3, p. [0044-0046]; Merriam Dictionary defines shank as “the part of the leg between the knee and the ankle in humans, see attached NPL, definition 1a), the shank link being rotatably coupled to the thigh link (third link 112 is located next to the patients knee and upper shank of the leg, third link 112 is rotatably coupled to first link 108 at joint 116, Fig 1, p. [0045-0049]);
a compression spring rotatably coupled to the thigh link at a first end of the compression spring (piston damper/shock absorber 124 can be a spring-loaded sliding support with a dampening structure 131 that is a spring, piston damper/shock absorber 124 has a first end that is rotatably connected to the first link 108 at joint 126, Figs 1 and 10-11, p. [0051, 0068-0069]),
a follower link rotatably coupled to a second end of the compression spring from a first end of the follower link (piston damper/shock absorber 124 has a second end that is coupled to a first end of a fourth link 114, fourth link is rotatably coupled to the piston damper 124 at joint 128, Fig 1, p. [0045, 0051, 0068-0069]), the follower link being rotatably coupled to the shank link from a second end of the follower link (fourth link 114 has a second end, opposite the first end connected to the piston damper 124, that is rotatably coupled to the third link 112 at joint 118, Fig 1, p. [0045, 0051, 0068-0069]) such that the thigh link, the shank link, the follower link, and the compression spring form a four bar linkage (as the first joint 108, third joint 112, fourth joint 114, and piston damper 124 are all rotatably coupled to each other at their respective joints they form a four bar linkage system, Figs 1 and 10-11, p. [0045-0049, 0068-0069]); and
a constraint (resistive element 138 including coupler 144, Figs 1 and 6-11, p. [0053, 0058-0064]) configured to constrain a motion of the follower link relative to the shank link during a range of motion of the thigh link relative to the shank link (during the extension phase of the gait cycle the resistive element 138 limits the movement of the fourth link 114 relative to the third link 112 (Figs 6-7 show the extension phase of the gait cycle, there is no movement between the fourth link 114 and the third link 112 at their connecting joint 118), during the flexion phase of the gait cycle the resistive element 138 limits the movement of the first link 108 and the third link 112 relative to each other (Figs 8-9 show the flexion phase of the gait cycle, there is no movement between the first link 108 and the third link 112 at their connecting joint 116), p. [0058-0064]),
wherein when the constraint constrains the motion of the follower link (during the extension phase of the gait cycle the resistive element 138 limits the movement of the fourth link 114 relative to the third link 112 (Figs 6-7 show the extension phase of the gait cycle, there is no movement between the fourth link 114 and the third link 112 at their connecting joint 118), during the flexion phase of the gait cycle the resistive element 138 limits the movement of the first link 108 and the third link 112 relative to each other (Figs 8-9 show the flexion phase of the gait cycle, there is no movement between the first link 108 and the third link 112 at their connecting joint 116), p. [0058-0064]), 
the compression spring provides an extension torque between the thigh link and the shank link during a first range of motion of the thigh link and the shank link relative to each other (as the knee is extended during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also extend to follow the movement of the leg, when the patient fully extends the leg, such as during extension associated with a stance position, the first rod 130 of piston damper/shock absorber 124 can be extended out of the second rod 132 to a maximum distance and the piston damper 124 can impart a maximum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 10, p. [0051, 0068-0071]), and 
the compression spring provides a flexion torque between the thigh link and the shank link during a second range of motion of the thigh link and the shank link relative to each other (as the knee is flexed during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 11, p. [0051, 0068-0071]).
Regarding claim 9, Kazerounian, et al. discloses the invention as applied to claim 8 above. Kazerounian, et al. further discloses wherein the constraint is configured to block the motion of the follower link near a singular point (when the piston damper 124 and the fourth link 114 are aligned along the same vertical axis as each other, the resistive element 138 is in the extension phase of the gait cycle and therefore blocks the motion of the fourth link 114 relative to the third link 112, Figs 1 and 6, p. [0058-0064]).
Regarding claim 10, Kazerounian, et al. discloses the invention as applied to claim 9 above. Kazerounian, et al. further discloses wherein the singular point is a point where the compression spring and the follower link are in line with each other (when the piston damper 124 and the fourth link 114 are aligned along the same vertical axis as each other, the resistive element 138 is in the extension phase of the gait cycle and therefore blocks the motion of the fourth link 114 relative to the third link 112, Figs 1 and 6, p. [0058-0064]).
Regarding claim 11, Kazerounian, et al. discloses an artificial knee configured to be worn by a person (knee orthosis device, title), the artificial knee comprising: 
a thigh link configured to move in unison with a thigh of the person (first link 108 extends from the knee joint 105 to the thigh of the patient and follows the movement of the thigh, Fig 1, p. [0045-0049]);
a shank link configured to move in unison with a shank, of the person (third link 112 is part of the central mechanism 102 which is located next to and extends below the knee of the wearer and faithfully follows the knees natural motion during gait, Figs 1-3, p. [0044-0046]; Merriam Dictionary defines shank as “the part of the leg between the knee and the ankle in humans, see attached NPL, definition 1a), the shank link being rotatably coupled to the thigh link (third link 112 is located next to the patients knee and upper shank of the leg, third link 112 is rotatably coupled to first link 108 at joint 116, Fig 1, p. [0045-0049]);
a compression spring rotatably coupled to the thigh link from a first end of the compression spring (piston damper/shock absorber 124 can be a spring-loaded sliding support with a dampening structure 131 that is a spring, piston damper/shock absorber 124 has a first end that is rotatably connected to the first link 108 at joint 126, Figs 1 and 10-11, p. [0051, 0068-0069]), the compression spring being rotatably coupled to the shank link from a second end of the compression spring (piston damper/shock absorber 124 has a second end that is coupled to a third link 112 via fourth link 114, Fig 1, piston damper 124 is rotatably coupled to fourth link 114 at joint 128 and fourth link 114 is rotatably coupled to the third link 112 at joint 118 p. [0045, 0051, 0068-0069]); and
a constraint (resistive element 138 including coupler 144, Figs 1 and 6-11, p. [0053, 0058-0064]) configured to constrain a motion of a follower link relative to the shank link during a range of motion of the thigh link relative to the shank link (during the extension phase of the gait cycle the resistive element 138 limits the movement of the fourth link 114 relative to the third link 112 (Figs 6-7 show the extension phase of the gait cycle, there is no movement between the fourth link 114 and the third link 112 at their connecting joint 118), during the flexion phase of the gait cycle the resistive element 138 limits the movement of the first link 108 and the third link 112 relative to each other (Figs 8-9 show the flexion phase of the gait cycle, there is no movement between the first link 108 and the third link 112 at their connecting joint 116), p. [0058-0064]),
wherein when the follower link is moved from a singular point toward the constraint, the constraint is configured to constrain a motion of the follower link (during the extension phase of the gait cycle the forth link 114 is moved towards the resistive constraint 138, and the resistive elements contacts the connector 144 located on the distal end of the forth link 114 thus limiting the movement of the fourth link 114 and providing the maximum about of support to the knee, see Figs 6-7, p. [0058-0064]), and the compression spring is configured to provide an extension torque between the thigh link and the shank link during a first range of motion of the thigh link and the shank link relative to each other (as the knee is extended during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also extend to follow the movement of the leg, when the patient fully extends the leg, such as during extension associated with a stance position, the first rod 130 of piston damper/shock absorber 124 can be extended out of the second rod 132 to a maximum distance and the piston damper 124 can impart a maximum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 10, p. [0051, 0068-0071]), and
wherein when the follower link is moved from the singular point away from the constraint, the constraint is configured to not constrain the motion of the follower link, and a flexion and extension of the thigh link relative to the shank link is unimpeded (during the flexion phase of the gait cycle the resistive element 138 is moved away from the coupler 144 located on the forth link 114, thus moving the forth link 114 away from and out of contact with the resistive element 138, the resistive, as such allowing the maximum expansion and providing the least amount or no support to the knee providing a substantially free swing of the leg, as the knee is flexed during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also bend and flex to follow the movement of the leg, when the patient fully bends the leg at the knee 105, the first rod 130 of the piston damper 124 can be retracted into the second rod 132 to a maximum distance and the piston damper 124 can impart a minimum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 11, p. [0051, 0058-0064, 0068-0071]).
Regarding claim 13, Kazerounian, et al. discloses an artificial knee configured to be worn by a person (knee orthosis device, title), the artificial knee comprising: 
a thigh link configured to move in unison with a thigh of the person (first link 108 extends from the knee joint 105 to the thigh of the patient and follows the movement of the thigh, Fig 1, p. [0045-0049]);
a shank link configured to move in unison with a shank of the person (third link 112 is part of the central mechanism 102 which is located next to and extends below the knee of the wearer and faithfully follows the knees natural motion during gait, Figs 1-3, p. [0044-0046]; Merriam Dictionary defines shank as “the part of the leg between the knee and the ankle in humans, see attached NPL, definition 1a), the shank link being rotatably coupled to the thigh link (third link 112 is located next to the patients knee and upper shank of the leg, third link 112 is rotatably coupled to first link 108 at joint 116, Fig 1, p. [0045-0049]);
a compression spring rotatably coupled to the thigh link from a first end of the compression spring (piston damper/shock absorber 124 can be a spring-loaded sliding support with a dampening structure 131 that is a spring, piston damper/shock absorber 124 has a first end that is rotatably connected to the first link 108 at joint 126, Figs 1 and 10-11, p. [0051, 0068-0069]), the compression spring being rotatably coupled to the shank link from a second end of the compression spring (piston damper/shock absorber 124 has a second end that is coupled to a third link 112 via fourth link 114, Fig 1, piston damper 124 is rotatably coupled to fourth link 114 at joint 128 and fourth link 114 is rotatably coupled to the third link 112 at joint 118 p. [0045, 0051, 0068-0069]);
a follower link rotatably coupled to the second end of the compression spring from a first end of the follower link (piston damper/shock absorber 124 has a second end that is coupled to a first end of a fourth link 114, fourth link is rotatably coupled to the piston damper 124 at joint 128, Fig 1, p. [0045, 0051, 0068-0069]), the follower link being rotatably coupled to the shank link from a second end of the follower link (fourth link 114 has a second end, opposite the first end connected to the piston damper 124, that is rotatably coupled to the third link 112 at joint 118, Fig 1, p. [0045, 0051, 0068-0069]) such that the thigh link, the shank link, the follower link, and the compression spring form a four bar linkage (as the first joint 108, third joint 112, fourth joint 114, and piston damper 124 are all rotatably coupled to each other at their respective joints they form a four bar linkage system, Figs 1 and 10-11, p. [0045-0049, 0068-0069]); and
a constraint (resistive element 138 including coupler 144, Figs 1 and 6-11, p. [0053, 0058-0064]) configured to constrain a motion of the follower link relative to the shank link near a singular point, wherein the singular point is a point where the compression spring and the follower link are in line with each other (when the piston damper 124 and the fourth link 114 are aligned along the same vertical axis as each other, the resistive element 138 is in the extension phase of the gait cycle and therefore blocks the motion of the fourth link 114 relative to the third link 112, Figs 1 and 6, p. [0058-0064]),
wherein when the follower link is moved from the singular point toward the constraint, the constraint is configured to constrain the follower link (during the extension phase of the gait cycle the forth link 114 is moved towards the resistive constraint 138, and the resistive elements contacts the connector 144 located on the distal end of the forth link 114 thus limiting the movement of the fourth link 114 and providing the maximum about of support to the knee, see Figs 6-7, p. [0058-0064]), and the compression spring is configured to generate a force such that the force passes through a joint of the artificial knee during a range of motion of the thigh link relative to the shank link (as the knee is extended during the phases of the gait cycle the first link 108 and the third link 112 being rotatably hinged together also extend to follow the movement of the leg, when the patient fully extends the leg, such as during extension associated with a stance position, the first rod 130 of piston damper/shock absorber 124 can be extended out of the second rod 132 to a maximum distance and the piston damper 124 can impart a maximum supporting force, between the fully extended position and the fully bent position of the leg, the piston damper 124 can provide a varying degree of support to the knee 105 and thigh based on the compression or configuration of the internal spring 131, Figs 1 and 10, p. [0051, 0068-0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0005686A1 to Kazerounian, et al., as applied to claims 11 and 13 respectively above, further in view of GB 2,181,352 A to Laidlaw.
Regarding claims 12 and 14, Kazerounian, et al. discloses the invention as applied to claims 11 and 13 respectively above. 
Kazerounian, et al.  does not explicitly disclose a leaf spring configured to move the follower link from the singular point away from the constraint.
Laidlaw teaches an analogous artificial knee (prosthetic knee, page 1 lines 4-9) wherein a leaf spring (leaf spring 58, Fig 2, page 1 lines 80-97) is configured to move the analogous follower link (link rod 44 secured to block 47, Figs 1-2, page 1 lines 80-97) from the analogous singular point away from the analogous constraint (oscillating brake chamber 46, Figs 1-2, page 1 lines 80-97; link rod 44 extends within chamber 46 is secured to a block 47 that carries on one face a brake pad of friction material 48 that slides over one wall 50 of the chamber 46, the opposed wall 52 of the chamber 46 carries at its end a pair of mounting plates 54 each having engaged therewith a pair of transversely-spaced joint screws 56 that compress a captive leaf spring 58 against a roller 60 to the block 47, the leaf spring 58 is permanently in compression and is held captive by ears 62 of plate 54 that partly close off the lower end of the chamber 46, tightening the screws 56 urges block 49 against wall 50 and increases the frictional resistance of the brake, and because the pairs of screws 56 to either end of the chamber 46 are independent, the spacing or either end of spring 58 from wall 50 may be independently varied thereby varying both the resistance and the pattern of resistance to travel of the block 47, Fig 2, page 1 lines 71-97) providing variance in both the resistance and pattern of resistance to travel of the block and providing a frictional resistance of the pattern allowing adjustably and movement with knee flexion (Laidlaw, page 1 lines 87-97). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the follower link and constraint as disclosed by Kazerounian, et al. to have a leaf spring configured to move the follower link from the singular point away from the constraint as taught by Laidlaw in order to provide variance in both the resistance and pattern of resistance to travel of the block and providing a frictional resistance of the pattern allowing adjustably and movement with knee flexion (Laidlaw, page 1 lines 87-97). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8313534 B1 (Chen)
US 4310932 A (Nader)
US 2016/0324665 A1 (Boiten)
US 4,911,709 A (Marlow)
US 2018/0055673 A1 (Humphrey)
US 2006/0260620 A1 (Kaerooni)
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        April 5, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786